Citation Nr: 0507450	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  99-24 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for chronic myositis, 
residuals of a contusion of the right lower dorsal spine, 
evaluated as 10 percent disabling prior to September 26, 
2003.  

2.  Entitlement to an increased rating for chronic myositis, 
residuals of a contusion of the right lower dorsal spine, 
evaluated as 20 percent disabling from September 26, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Counsel

INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Buffalo, New York, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  Prior to September 26, 2003, the veteran's residuals of a 
contusion of the right lower dorsal spine were manifested by 
no more than moderately severe limitation of dorsal motion.

2.  Since September 26, 2003, the veteran's residuals of a 
contusion of the right lower dorsal spine are manifested by 
forward flexion of the thoracolumbar spine to less than 30 
degrees.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
chronic myositis, residuals of a contusion of the right lower 
dorsal spine have not been met prior to September 26, 2003.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.71a, Diagnostic Codes 5021, 5291 (2003).

2.  The criteria for a 40 percent evaluation chronic 
myositis, residuals of a contusion of the right lower dorsal 
spine have been met from September 26, 2003.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.71a, 
Diagnostic Code 5242 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Here, the record reflects that the veteran 
has been fully apprised of the changes brought about by the 
VCAA through the May 2002 and March 2004 supplemental 
statements of the case, to include notice of what evidence 
and information are necessary to substantiate his claim, and 
notice of his and VA's obligation to obtain certain evidence, 
including VA's duty to obtain all relevant evidence in the 
custody of a Federal department or agency.  Further, in a 
February 2001 letter the appellant was advised to submit the 
evidence he desired to be reviewed in light of his increased 
rating claim.  He was also instructed to sign authorizations 
to allow VA to secure pertinent records.  As such, the duties 
to notify the veteran of necessary evidence, as well as the 
responsibility for obtaining or presenting that evidence, 
have been fulfilled. 

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and VA treatment 
records have been associated with the claims files.  There is 
no indication that any pertinent evidence was not received.  
The claimant was notified of the need for VA examinations, 
and he was seen for those studies in August 2001 and March 
2004.  The veteran was asked in February 2001 to advise VA if 
there were any other information or evidence he considered 
relevant to his claims so that VA could help him by getting 
that evidence.  He was also advised what evidence VA had 
requested, and notified in May 2002 and March 2004 
supplemental statements of the case what evidence had been 
received.  He was notified in the May 2002 supplemental 
statement of the case that he needed to submit all evidence 
in his possession.  Therefore, the duty to notify the 
appellant of any inability to obtain records does not arise 
in this case.  Id.  Thus, VA's duty to assist has been 
fulfilled. 

Although the VCAA notice was issued out of sequence, the 
notice provided substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence), and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).  
Further, since receiving notice, the veteran has had ample 
opportunity to provide additional pertinent evidence since 
being informed of the evidence needed to substantiate his 
claims.

As for the deciding the claim before the expiration of the 
one-year period to submit evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes VA to make a decision on 
a claim before the expiration of the one-year period provided 
a claimant to respond to VA's request for information or 
evidence.  

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

I.  Factual Background

From the outset, it must be understood that the terms 
"thoracic spine" and "dorsal spine" are synonymous.  See 
Reiber v. Brown, 7 Vet. App. 513, 515 (1995).  Citing 
Webster's Medical Desk Dictionary 715 (1986), the Court in 
Reiber explained that thoracic vertebrae are any of the 12 
vertebrae dorsal to the thoracic region and characterized by 
articulation with the ribs.

Secondly, service connection for cervical arthritis and for 
degenerative arthritis of the spine with sciatica have 
specifically been found to not be service connected by prior 
VA adjudicatory actions..  

Historically, a January 1973 rating decision granted service 
connection for residuals of contusion of the right lower 
dorsal spine and assigned a noncompensable evaluation.  A 
December 1975 rating decision increased the evaluation to 10 
percent.  The appellant filed his current application for an 
increased rating in March 1999.  Subsequently, a March 2004 
rating decision increased the evaluation to 20 percent, 
effective September 26, 2003.  

VA treatment records dated in March 1999 show that the 
veteran was seen with complaints of low back pain with 
exacerbation times two days with radiation to the left leg.  

A May 1999 VA medical examination report reflects that the 
appellant complained of mid-lumbar pain with occasional 
radiating pain up and down the back.  He reported occasional 
spasms in the legs and numbness.  Physical examination 
revealed paraspinal pain with palpation at the upper lumbar 
area.  Forward flexion was to 25 degrees, and backward 
extension was to 10 degrees.  Lateral bending was to 20 
degrees.  Straight leg raising was negative.  The examiner 
diagnosed chronic low back strain secondary to degenerative 
joint disease without evidence of radiculopathy.  

An August 1999 annual VA examination revealed a grossly 
intact neurological evaluation.  The back evaluation was 
without structural abnormalities.  He had an active range of 
motion.  The pertinent diagnosis was degenerative joint 
disease of the spine.  

VA treatment records dated in June 2000 revealed the veteran 
was seen with chronic low back pain with more frequent 
sciatica.  The diagnoses were chronic low back pain with 
sciatica and degenerative joint disease of the cervical 
spine.  

VA treatment records dated from February 2000 to May 2003 
show that the veteran was seen on several occasions with 
complaints of low back pain.  

An August 2001 VA medical examination report reflects that 
appellant complained of back pain and spinal "snapping" 
with movement.  Physical examination revealed no evidence of 
a limp.  The appellant got on and off the examining table 
with ease.  He turned from side to side with ease.  Straight 
leg raising was accomplished to 60 degrees with back 
discomfort.  There was no evidence of any motor deficit in 
the lower extremities.  Deep tendon reflexes of the lower 
extremities were present and symmetrical at +2.  There was no 
evidence of any pathologic reflexes.  There was no deformity 
of the thoracic curve.  There was exquisite tenderness on 
palpation over the entire thoracic paravertebral musculature.  
There was no sensory deficit of the thoracic or abdominal 
wall.  There was tenderness on palpation of the sacroiliac 
joints.  Forward flexion of the lumbar spine was to 45 
degrees with pain and extension was to 5 degrees.  Lateral 
bending was to 20 degrees.  The diagnosis was degenerative 
intervertebral disc disease of the cervical, thoracic, and 
lumbar spine without evidence of radiculopathy.  The examiner 
opined that the degenerative changes were due to the aging 
process and not a service connected disorder.

A March 2004 VA examination reflects that the veteran 
complained of pain in the thoracic area and low back.  He 
could walk about one city block.  His lifting, pushing, and 
pulling abilities were reportedly limited, and standing 
caused upper back pain.  His sleep was frequently disrupted 
by back pain.  There were no reported totally incapacitating 
episodes over the past year.  

Physical examination revealed a slight increase in the 
thoracic kyphosis.  There was tenderness on palpation of the 
mid thoracic musculature.  He had diminished sensation over 
the right posterior thoracic area at T4-5.  Thoracic flexion 
was to 10 degrees, active extension was to 0 degrees, side 
bending was to 5 degrees, and rotation was to 0 degrees.  
Thoracic motion was unchanged with repetitive motion.  There 
was pain in the thoracic and lumbar area on active range of 
motion of the thoracic spine.  Neurological study showed 
straight leg raising to 45 degrees with pain.   The diagnosis 
was central disc herniation in the upper thoracic spine and 
myelopathy, which was as likely as not secondary to that 
condition.  

II.  Criteria

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2004).  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2004).  Specific 
diagnostic codes will be discussed where appropriate below.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2004).

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  See 68 Fed. Reg. 51, 
454-51, 458 (Aug. 27, 2003).  Under such circumstances, the 
regulation as it existed prior to the change is applicable to 
the veteran's claim for the period prior to September 26, 
2003, and the revised regulation is applicable from September 
26, 2003 forward.  Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).

Under the revised rating schedule myositis will be rated on 
limitation of motion of affected parts as arthritis.  38 
C.F.R. § 4.71a, Code 5021 (2004).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003.  
Limitation of motion must be objectively confirmed by 
findings such a swelling, muscle spasm, or satisfactory 
evidence of painful motion, but in the absence of limitation 
of motion a compensable rating for degenerative arthritis can 
be assigned when there is X-ray evidence of the involvement 
of 2 or more major joints or 2 or more minor joint groups (10 
percent), or X-ray evidence of the same with occasional 
incapacitating exacerbations (20 percent).  Id.

Under the "old" criteria, limitation of dorsal motion was 
assigned a maximum of 10 percent when it is moderate or 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5291 (2003).  

Effective September 26, 2003, a general rating formula for 
diseases and injuries of the spine was promulgated providing 
that with or without symptoms such as pain, stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease the following ratings will apply.  Further, 
with the new criteria VA recognizes that the thoracic and 
lumbar spine move as a unit, and that it is clinically 
difficult to separate the range of motion of one spinal 
segment from the other.  67 Fed.Reg. 56511 (2002).  Hence, 
unless specifically distinguished by a VA physician and 
thoracolumbar motion must be assumed to involve the thoracic 
spine.

Under the revised criteria a 20 percent rating is warranted 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal kyphosis.

A 40 percent rating is warranted when forward flexion of the 
thoracolumbar to 30 degrees or less, or when there is 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  

There are several notes set out after the diagnostic 
criteria, a summary of which is as follows.  First, 
associated objective neurologic abnormalities are to be rated 
separately under an appropriate diagnostic code.  Second, for 
purposes of VA compensation, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  Third, in exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, or 
other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in the regulation.  Fourth, each range of motion 
measurement should be rounded to the nearest five degrees.  
Id.

III.  Legal Analysis

Prior to September 26, 2003, the veteran's thoracic spine 
disability was rated as 10 percent disabling.  This was the 
highest schedular evaluation assignable under Diagnostic Code 
5291 [limitation of motion of the dorsal spine].  As such, 
the Board has given thought to the potential application of 
other diagnostic codes.  Here, although higher evaluations 
were provided under 38 C.F.R. § 4.71a, Diagnostic Codes 5286 
and 5288 (2003) for spinal ankylosis, and under 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2003) for pronounced 
intervertebral disc syndrome, these Diagnostic Codes are not 
applicable to this case.  

With respect to Diagnostic Codes 5286 and 5288, ankylosis is 
the immobility and consolidation of a joint.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  An evaluation is not 
warranted under these codes because the veteran's service-
connected thoracic spine disability has not been shown to 
result in ankylosis.  With respect to Diagnostic Code 5293, 
intervertebral disc syndrome is not a part of the service-
connected disability.  Indeed, no neurological deficits 
relative to the service-connected thoracic spine disability 
have been found.  

Finally, the veteran argues that a higher rating should be 
assigned for the thoracic spine injury, effective September 
26, 2003.  The recent VA examination demonstrated that 
flexion of the thoracolumbar spine was to 10 degrees.  In 
light of that finding a 40 percent evaluation is warranted by 
analogy to Diagnostic Code 5242, from September 26, 2003.  
However, there is no basis for a rating in excess of 40 
percent since there is no clinical evidence of ankylosis of 
the thoracolumbar spine as is required for an increased 
rating under the new rating criteria.  


ORDER

An increased rating for chronic myositis, residuals of a 
contusion of the right lower dorsal spine prior to September 
26, 2003 is denied.  

A 40 percent rating is granted for chronic myositis, 
residuals of a contusion of the right lower dorsal spine for 
the period beginning September 26, 2003, subject to the law 
and regulations governing the payment of monetary awards.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


